Applicants’ Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges Applicants amendments, affidavits, arguments and filing of the terminal disclaimer in response to the office action dated 11/26/2021. Claim 3 has been amended. In light of claim amendments, filing of the terminal disclaimer(s) and the examiner’s amendment, the rejections of record are withdrawn. The pending claims 1-14 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative Gillian Gardner on 2/28/2022.
The application has been amended as follows: 
1. In claim 1, line 6, after ‘(MNF),’ DELETE “4'-methoxy-fenoterol (MF),”
2. In claim 7, line 2, DELETE “(R,R')- MF, (R,S')-MF,”



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method claims of treating colon or liver cancer(s) or tumor(s) with fenoterol derivative compounds are not taught or suggested by the prior art. The closest prior art Wainer (WO 2011/112867, US 2013/0005799)  and Toll (The J. of Pharmacology and Experimental Therapeutics 2011) disclose the use of fenoterol and fenoterol analogs in the treatment of astrocytomas and glioblastomas expressing a β2-AR. The prior art do not teach or suggest that the claimed compounds, which are β2-AR agonists, can inhibit proliferation of CB receptor-regulated colon or liver cancer cells or would be useful for inhibiting growth of colon or liver cancer regulated by CB receptor activity. These cells represent a unique subset of cancers for which other β2-AR agonists are ineffective or even induce proliferation. It is not predictable from the prior art, or from the literature at the time the invention was made, that the claimed fenoterol compounds, which are full and potent β2-AR agonists, could inhibit proliferation of colon cancer or liver cancer cells. As per the declaration by Dr. Wainer, Applicants’ have unexpectedly discovered that naphthylfenoterol and naphthylfenoterol analogs inhibited proliferation of liver cancer cells and colon cancer cells. The applicants’ have also demonstrated that colon cancer cell types are inhibited by (R,R’)- MNF whereas (R,R’)-4-methoxyfenoterol, another β2-AR agonist, was ineffective (Example 7, Table 6; Declaration). Based on the cited references, and the literature at the time that the invention, a person of ordinary skill in the art at the time of the invention could not have predicted that the claimed naphthylfenoterol compounds, which are full and potent β2-AR agonists, could 
				Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627